DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-2, 11-15, 26, 29-31, 33-35, 40-41, 43-45 and 58-59 in the reply filed on 11 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-2, 11-15, 26, 29-31, 33-35, 40-41, 43-45, 58-59, 63-64 and 68 are pending; Claims 63-64 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 11-15, 26, 29-31, 33-35, 40-41, 43-45 and 58-59 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/021664 filed 09 March 2018 which claims benefit of US Provisional 62/469,408 filed 09 March 2017 is acknowledged.  Said document has been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Specification
The disclosure is objected to because of the following informalities: Table 2 and 4 recite substitutions of human NaV1.7 amino acid and nucleotide positions.  Specifically, position “P767L/S/F” is recited, however, position 767 is an I and not a P in human NaV1.7; likewise position 830 is an R (where the proposed change is G830R), position 897 is W in human (where the proposed change is C897Y) – see Drenth et al. at Figure 1 (Science in Medicine, 2007 – cited herein).  The tables do not specify which genes the changes are specific for and as such, it is unclear is this is typographical error or the proposed changes are for a different mammalian NaV1.7 gene.  Clarification is required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claims depend from cancelled claim 28 and as such are deemed indefinite.  It is unclear what preceding claim that either of these claims should depend because for example, claim 35 stipulates that the change occurs in a non-coding region but claim 29 (and claims depending therefrom) state the change is in a coding region.
The claims are further rejected as indefinite for the reasons recited about in the objection to the specification and not knowing which mammalian genes the proposed changes are made to, and/or if some of the positions have typographical errors if the proposed changes are to be made in human NaV1.7.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim attempts to incorporate by reference the target codons as recited in Tables 2, 4 and 6 of the specification.  However, as clearly noted in M.P.E.P. 2173.05(s), this kind of reference to table or figures is only permitted when there is no way to clearly describe the content of the table or figure in words within the claim.  It is not, however, permitted merely for Applicant’s convenience.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-13, 15, 26, 29-30, 40, 45, 54 and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0121693 – cited on IDS) as evidenced by Huang et al. (Brain, 2014 – cited herein).
The applied reference has a common a single common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Liu et al. teach:
Regarding claims 1-2, 11, 29-30, 40, 45, a method of editing a polynucleotide encoding an ion channel in a dorsal root ganglion neuron, comprising contacting an ion-channel such as the ion-channel gene encoded by the gene SCN11A (NaV1.9) which has a 42T>22C substitution resulting in a I381T amino acid substitution, in the disease “episodic pain syndrome” (See Table 1), with a fusion protein comprising a dCas9 or nCas9 programmable DNA binding protein domain (See Claims 1-2; paragraphs 0009-0030); a cytoside deaminase domain selected from any APOBEC family or AID cytosine deaminase (See paragraph 0013) and further comprising a uracil glycolase inhibitor domain (See paragraphs 0026 and 0029).  Huang et al. evidences that SCN11A encodes NaV1.9 in the dorsal root ganglion (See Introduction).  With regard to the gRNA, the gene target sequence is taught along with the PAM, either 3’ or 5’ of the C being changed and protospacer sequence thus teaching the sequence for gRNA sequence constructs (See Table 1).  
Regarding claim 12, the cytidine deaminase is selected from APOBEC:1, 2, 3, 3A, 3B, 3C, 3D, 3E, 3F, 3G, 3H, 4, AID and pmCDA1.
Regarding claim 13, the cytidine deaminase domain is selected from SEQ ID NO: 267, 268, 269 comprises a sequence having 100% sequence identity to SEQ ID NO: 271-273, etc. (See paragraph 0009 and SCORE, .rapbm file, Result #25, Result #24, Result #17, respectively).
Regarding claim 15, UGI sequence SEQ ID NO: 600 has 100% sequence identity to instant SEQ ID NO: 304 (See claim 16-17 and SCORE, .rapbm file, Result #1).
Regarding claim 26, the fusion protein comprises any of sequences SEQ ID NO 5742, 5743, 5744, 5745, 5746 (See paragraphs 0011, which has 100% identity to instant SEQ ID NO: 298, 299, 300, 301 and 302 (See SCORE,.rapbm files).
Regarding claim 54 and 58, said gene is a human gene (See paragraph 0373 and Table 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-13, 29-30, 40-41, 45, 54 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Liu & Komor (US 2015/0166980 – cited on IDS) in view of Wu et al. (PLOS ONE, 2013 – cited herein).
Komor et al. teach methods of treating various diseases known to be caused by single nucleotide substitutions (see paragraph 0006-0007), such as those caused by C to T changes in a specific codon of a gene associated with a disease (see paragraph 0003; 0091-92) by contacting said gene a targeted fusion protein construct comprising a dCas9 and cytidine deaminase, such as APOBEC1 or AID (See claims 1-7) and a sgRNA which targets said gene (See paragraphs 0004-0005) - [Regarding instant claims 1-2, 11-12].  The cytosine domain of SEQ ID NO: 7, 8, 9 has 100% sequence identity to instant SEQ ID NO: 271, 272, 273, etc. (See SCORE, .rapbm file, Result #17, Result #16, Result #9, respectively).
Liu & Komor however, do not teach specific diseases associated with single nucleotide substitutions, such as those caused by C to T changes in a specific codon of a gene, for treatment by contacting a dCas9-cytidine deaminase fusion protein in conjunction with an appropriate gRNA.
 Wu et al. teach primary erythromelalgia (PE) is an autosomal dominant neurological disorder characterized by severe burning pain and erythema in the extremities upon heat stimuli or exercise. Mutations in human SCN9A gene, encoding the alpha-subunit of the voltage-gated sodium channel, Nav1.7, were found to be responsible for PE.  Specifically, three missense mutations I136V, I848T and V1316A were attributed to PE in a cohort of patients (See Abstract).  The I848T is a result of c.2543T>C single nucleotide substitution; the V1361A is a result of c3947T>C single nucleotide substitution (See Figure 1).  It is further taught that NaV1.7 (encoded by SCN9A) is predominantly expressed in dorsal root ganglion neurons and sympathetic ganglion nerves (See p. 2, 2nd paragraph).  It is noted that treatment is only partially successful for PE patients because each seems to be mutation specific (See last paragraph of Introduction).  The mutations were found to cause hyperactivity of the channels resulting in hyperexcitability of the dorsal neurons (See Conclusions).  
Therefore, it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention, to utilize the methods of Liu & Komor to treat diseases with single polymorphism changes arising from T to C substitution such as primary erythromelalgia (PE) resulting from T to C mutations in the sodium-voltage gate channel encoded by SCN9A (e.g. NaV1.7) taught by Wu et al. because Wu et al. teach that in the cohort they studied, two of the three mutations were a result of T>C substitutions (e.g. amino acid substitutions I848T resulting from c.2543T>C single nucleotide substitution; V1361A resulting from c3947T>C).  Furthermore, Wu et al. note that treatment of PE is only partially successful because the treatment really is dependent upon the mutations.  Therefore, it would be obvious that the treatment of mutating the C back to T would be the most effective treatment of all given the teachings of Liu & Komor and taking into consideration common sense (e.g. there are no pain related disorders when there are no mutations in SCN9A).  This would provide motivation in and of itself for one skilled in the art.      
One skilled in the art would have a reasonable expectation of success in being able to utilize the methods of Liu & Komor, along with creating a precise gRNA to guide said fusion construct to the precise location, because Wu et al. teach the precise human gene and the exact location which is necessarily targeted (e.g. see Table S1).
As such, the references when combined render the instant claims as prima facie obvious.

Claim(s) 59 is rejected under 35 U.S.C. 103 as being unpatentable over Liu & Komor (US 2015/0166980 – cited on IDS) in view of Wu et al. (PLOS ONE, 2013 – cited herein) as applied to claims 1-2, 11-13, 29-30, 40-41, 45, 54 and 58 above, and further in view of Deverman et al. (Nature Biotechnology, 2016 – cited on IDS).
The combined teachings of Liu & Komor and Wu et al. are taught above and incorporated into the instant rejection.  None alone or combined teach how one skilled in the art would deliver the fusion protein of Cas-cytidine deaminase-NLS-UGI to the dorsal root ganglion, wherein the delivery vehicle is a neurotropic viral delivery vector. 
Deverman et al. teach the following (See Abstract; see also Figure 1):
Recombinant adeno-associated viruses (rAAVs) are commonly used vehicles for in vivo gene transfer1–6. However, the tropism repertoire of naturally occurring AAVs is limited, prompting a search for novel AAV capsids with desired characteristics7–13. Here we describe a capsid selection method, called Cre recombination–based AAV targeted evolution (CREATE), that enables the development of AAV capsids that more efficiently transduce defined Cre-expressing cell populations in vivo. We use CREATE to generate AAV variants that efficiently and widely transduce the adult mouse central nervous system (CNS) after intravenous injection. One variant, AAV-PHP.B, transfers genes throughout the CNS with an efficiency that is at least 40-fold greater than that of the current standard, AAV9 (refs. 14–17), and transduces the majority of astrocytes and neurons across multiple CNS regions. In vitro, it transduces human neurons and astrocytes more efficiently than does AAV9, demonstrating the potential of CREATE to produce customized AAV vectors for biomedical applications 

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a neurotropic viral delivery vector specifically designed for delivery to the brain (e.g. where the dorsal root ganglion neurons reside) as taught by Deverman et al. in order to deliver the Base editor which deaminates erroneous cytosines as taught by Liu and Komor in order to treat patients having primary erythromelalgia (PE) resulting from T>C substitutions as taught by Wu et al. because the delivery vector taught by Deverman et al. is taught to be way more efficient for delivery to the brain than previous rAAV’s.  
This would be motivation in and of itself.  One skilled in the art would have a reasonable expectation of success in employing the neurotropic viral delivery vector of Deverman et al. given the precise instructions for one skill in the art to make and utilize said delivery vector.  
As such, the references when combined render the instant claims as prima facie obvious.

Conclusion
No claim is allowed.
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 July 2022